Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the merged cavities in the substrate is directly contacting the active region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Warabino (US 2012/0223406 A1) in view of Stamper et al. (US 2019/0013382 A1).
Regarding independent claim 1: Warabino teaches (e.g., Figs. 1A-6B; first embodiment; and Fig. 7, which is not a different embodiment from Figs1 1A-6B; rather it is an additional step in the manufacturing process) a semiconductor device comprising:
a substrate ([0014]: 10) having at least a merged cavity ([0014]: 11/12) in the substrate; 
an active region ([0016]: 17) over the merged cavity in the substrate;
a thermally conductive layer ([0015]: 14) in the merged cavity ([0014]: 11/12) in the substrate,
wherein the thermally conductive layer (14) at least partially fills up the at merged cavity (11/12) in the substrate (10); and
a first contact pillar ([0038]: 40) connecting the thermally conductive layer (14) in the merged cavity (11/12) in the substrate with a metallization layer ([0038]: 41) above the active region.
Warabino does not expressly teach merged cavities in the substrate.
However, the merged cavity of Warabino can be construed as being a merge cavities, since the cavity stretches along the surface the substrate, absence any specificity of the shape created by merged cavities as opposed to a merged cavity.
In the alternative, this distinctive feature “merged cavities” is specifically taught as shown below:
Stamper teaches (e.g., Figs. 4A-5) a semiconductor device comprising a substrate ([0037]: 12) comprising a cavity,
wherein the cavity merged cavities in the substrate ([0040]-[0043]: cavities 24 in the substrate 12).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the method of Warabino, such that the cavity is a merged cavities in the substrate, as taught by Stamper, for the benefit of better controlling the cavity size and shape, resulting in an increased strength of the structure around the cavities due to reducing probability of breaking or the top structure caving in the cavity; this in turn increases device reliability.

Claims 1, 3, 6-7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US 2019/0013382 A1) in of view of Usami et al. (US 2021/0028082 A1).
Regarding independent claim 1: Stamper teaches (e.g., Figs. 4A-4C and Fig. 5, [0015]) a semiconductor device comprising:
a substrate ([0037]: 12) having merged cavities ([0037]: 24) in the substrate; 
an active region ([0036] and [0042]: source/drain of transistor 18) over the merged cavities in the substrate; and 
a first contact pillar ([0039] and [0043]: 32) connecting the merged cavities (24) in the substrate with a metallization layer ([0039] and [0043]: 34) above the active region.  
Stamper does not expressly teach 
a thermally conductive layer in the merged cavities in the substrate,
wherein the thermally conductive layer at least partially fills up the merged cavities in the substrate
a first contact pillar connecting the thermally conductive layer in the merged cavities.
Usami teaches (e.g., Fig. 2) a semiconductor device comprising
a thermally conductive layer ([0059]: TCF1]) in cavity ([0062]: VD) in a substrate ([0058]: SSB1),
wherein the thermally conductive layer ([0059]: TCF1]) at least partially fills up the cavities in the substrate ([0058]: SSB1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper, the thermally conductive layer in the cavities in the substrate, wherein the thermally conductive layer at least partially fills up the cavities in the substrate, as taught by Usami, for the benefit of increasing the thermal transfer of the active devices, and thus reducing the potential thermal damage of the device, which in turn, improves device functions, robustness and reliability. 
Stamper as modified by Usami, therefore, teaches a first contact pillar connecting the thermally conductive layer in the merged cavities in the substrate with a metallization layer above the active region, because first Stamper teaches that the first contact pillar connects the merged cavities to the metallization layer, and 
Second, since the thermally conductive layer is formed in the merge cavity, as shown in the Usami reference, thus connected to the cavities, ipso facto, Stamper as modified by Usami teaches that the thermally conductive layer connects with the metallization layer.
Regarding claim 3: Stamper and Usami teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:
an airgap (Stamper: 24a) extending across the merged cavities in the substrate (Stamper: [0040]-[0041]: as shown in Fig. 4C). 
Stamper as modified by Usami teaches that the airgap is surrounded by the thermally conductive layer (Usami: TCF1). 
Regarding claim 6: Stamper and Usami teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein the thermally conductive layer includes thermally conductive material with a thermal conductivity higher than silicon (Usami: [0082]-[0083]: “the thermal conductivity of the material of the thermal conductive film TCF1 is preferable 10 times or more than the thermal conductivity of the material of the semiconductor substrate SSB1” and [0064]: the semiconductor substrate SSB1 (the base layer BL1) include silicon (Si)).
Regarding claim 7: Stamper and Usami teach the claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein the thermally conductive layer includes copper (Cu), tungsten (W), graphene, aluminum nitride (AlN), carbon nanotubes (CNT) or diamond (C) (Usami: tungsten (W)).
Regarding claim 9: Stamper and Usami teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first contact pillar comprises a trench or a through-silicon via (TSV) (Stamper: [0038]-[0039]: contact pillar 32 comprises a trench or a through-silicon via (TSV)). 
Regarding independent claim 12: Stamper teaches (e.g., Figs. 4A-4C and Fig. 5, [0015]) a semiconductor device comprising: 
a substrate ([0037]: 12) having merged cavities ([0037]: 24) in the substrate; 
an active region ([0036] and [0042]: source/drain of transistor 18) over the merged cavities in the substrate, 
wherein the active region comprises an epitaxial layer ([0036]-[0037] and [0042]: source/drain of transistor 18 are formed using epitaxial process); 
the merged cavities (24) in the substrate extends across at least part of a length and a width of the active region (width of the active region of transistor 18 comprising source/drain regions); 
Stamper does not expressly teach 
a thermally conductive layer in the merged cavities in the substrate, 
wherein the thermally conductive layer at least partially fills up the merged cavities in the substrate; and 
a first contact pillar ([0039] and [0043]: 32) connecting the merged cavities in the substrate with a metallization layer ([0039] and [0043]: 34) above the active region.
Usami teaches (e.g., Fig. 2) a semiconductor device comprising
a thermally conductive layer ([0059]: TCF1]) in cavities ([0062]: VD) in a substrate ([0058]: SSB1),
wherein the thermally conductive layer ([0059]: TCF1]) at least partially fills up the cavities in the substrate ([0058]: SSB1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper, the thermally conductive layer in the cavities in the substrate, wherein the thermally conductive layer at least partially fills up the cavities in the substrate, as taught by Usami, for the benefit of increasing the thermal transfer of the active devices, and thus reducing the potential thermal damage of the device, which in turn, improves device functions, robustness and reliability. 
Stamper as modified by Usami, therefore, teaches a first contact pillar connecting the thermally conductive layer in the merged cavities in the substrate with a metallization layer above the active region, because first Stamper teaches that the first contact pillar connects the merged cavities to the metallization layer, and 
Second, since the thermally conductive layer is formed in the merge cavity, as shown in the Usami reference, thus connected to the cavities, ipso facto, Stamper as modified by Usami teaches that the thermally conductive layer connects with the metallization layer.
Regarding claim 13: Stamper and Usami teach the claim limitation of the semiconductor device of claim 12, on which this claim depends, 
 wherein the merged cavities (Stamper: 24) in the substrate extends across the length and the width of the active region (Stamper: the merged cavities 24 active regions, source/drain of transistor 18; as shown in Figs. 4C and Fig. 5).
Regarding claim 14: Stamper and Usami teach the claim limitation of the semiconductor device of claim 13, on which this claim depends,
wherein the merged cavities in the substrate is directly contacting the active region (Stamper: the merged cavities 24 in the substrate 12 directly contacting active regions, source/drain of transistor 18; as shown in Fig. 4C; [0037]: As shown, the merged cavities 24 are formed in the source/drain regions extending to a bottom of a PN junction under the transistors 18, e.g., touching the source/drain regions 18a, 18b).
Depending on interpretation, 
Adusumilli teaches (e.g., Fig. 4B) a semiconductor device comprising merged cavities ([0052]: 105) in the substrate is directly contacting an active region ([0046]: 300 of the FET, transistor with source/drain regions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper as modified by Usami, the merged cavities in the substrate directly contacting the active region, as taught by Adusumilli, for the benefit of increasing the efficiency of the heat transfer from the active region to the thermal conductive layer, and thus improve device cooling capacity.
Regarding claim 15: Stamper and Usami teach the claim limitation of the semiconductor device of claim 12, on which this claim depends, further comprising:
an isolation structure (Stamper: [0025], [0040] and [0043]: 23/24b/16a) surrounding a portion of the first contact pillar (Stamper: 32) in the epitaxial layer to electrically isolate the first contact pillar from the active region ([0025], [0040] and [0043]: 23/24b/16a function to electrically isolate the first contact pillar from the active region). 
Regarding independent claim 16: Stamper teaches (e.g., Figs. 4A-4C and Fig. 5, [0015]) a method of fabricating a semiconductor device comprising: 
providing a substrate ([0037]: 12) having merged cavities ([0037]: 24) in the substrate;
providing an active region ([0036] and [0042]: source/drain of transistor 18) over the merged cavities in the substrate; and 
forming a first contact pillar ([0039] and [0043]: 32) connecting the merged cavities (24) in the substrate with a metallization layer ([0039] and [0043]: 34) above the active region.
Stamper does not expressly teach 
forming a thermally conductive layer in the merged cavities in the substrate, 
wherein the thermally conductive layer at least partially fills up the merged cavities in the substrate,
connecting the thermally conductive layer in the merged cavities in the substrate with a metallization layer.
Usami teaches (e.g., Fig. 2) a method of fabricating a semiconductor device comprising
forming a thermally conductive layer ([0059]: TCF1]) in cavities ([0062]: VD) in a substrate ([0058]: SSB1), 
wherein the thermally conductive layer ([0059]: TCF1]) at least partially fills up the cavities (VD) in the substrate (SSB1),
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Stamper, the method of forming the thermally conductive layer in the cavities in the substrate, wherein the thermally conductive layer at least partially fills up the cavities in the substrate, as taught by Usami, for the benefit of increasing the thermal transfer of the active devices, and thus reducing the potential thermal damage of the device, which in turn, improves device functions, robustness and reliability. 
Stamper as modified by Usami, therefore, teaches a method of forming a first contact pillar connecting the thermally conductive layer in the merged cavities in the substrate with a metallization layer above the active region, because first, Stamper teaches that the first contact pillar connects the merged cavities to the metallization layer, and 
Second, since the thermally conductive layer is formed in the merge cavity, as shown in the Usami reference, thus connected to the cavities, ipso facto, Stamper as modified by Usami teaches that the thermally conductive layer connects with the metallization layer.
Regarding claim 17: Stamper and Usami teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein providing a substrate having merged cavities in the substrate further comprises: 
forming a dielectric liner (Stamper: [0025], [0040] and [0043]: 24b) over sidewalls of the merged cavities (Stamper: 24) in the substrate and partially covering a lower portion of the merged cavities (Stamper: 24) in the substrate (Stamper: 12); and
forming a plug over (Stamper: [0025], [0040] and [0043]: 16a) an upper portion of the merged cavities (Stamper: 24) in the substrate.
Regarding claim 18: Stamper and Usami teach the claim limitation of the semiconductor device of claim 17, on which this claim depends,
 wherein providing an active region over the merged cavities in the substrate further comprises: 
forming an epitaxial layer (Stamper: [0036]-[0037] and [0042]: active region of transistor 18 formed using epitaxial process); over the plug (Stamper: 16a) and the merged cavities (Stamper: 24) in the substrate.
Regarding claim 19: Stamper and Usami teach the claim limitation of the semiconductor device of claim 18, on which this claim depends,
Stamper as modified by Usami teaches that forming a thermally conductive layer in the merged cavities in the substrate, wherein the thermally conductive layer at least partially fills up the merged cavities in the substrate further comprises: 
depositing a thermally conductive layer (Usami: [0059]: TCF1]) in the merged cavities in the substrate, wherein the thermally conductive layer at least partially fills up the merged cavities (Stamper: 24) in the substrate. 
Regarding claim 20: Stamper and Usami teach the claim limitation of the semiconductor device of claim 19, on which this claim depends,
Stamper as modified by Usami teaches that forming a first contact pillar connecting the thermally conductive layer in the merged cavities in the substrate with a metallization layer above the active region further comprises: 
forming a first contact pillar (Stamper: 32) through the epitaxial layer (Stamper: [0037] and [0042]), wherein the first contact pillar extends from the merged cavities in the substrate to above the epitaxial layer; and forming a metallization layer (Stamper: [0039] and [0043]: 34) over the first contact pillar.

Claims 2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US 2019/0013382 A1) in of view of Usami et al. (US 2021/0028082 A1) as applied above and further in view of Adusumilli et al. (US 2019/0229185 A1).
Regarding claim 2: Stamper and Usami teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Stamper as modified by Usami does not expressly teach that the device further comprises:
a plug over an upper portion of the merged cavities in the substrate, wherein the plug includes a semiconductor material.
However, Adusumilli teaches (e.g., Figs. 1A-1I and 4A-4C) a similar semiconductor device comprising merged cavities ([0052]: 105) in a substrate ([0030]: 12).
Adusumilli further teaches a plug ([0035] and [0038]: 28) over an upper portion of the merged cavities ([0052]: 105) in the substrate ([0030]: 12), wherein the plug includes a semiconductor material ([0035] and [0038]: layer 28 is a SiGe (silicon germanium) layer, which is a semiconductor material).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper as modified by Usami, the plug over an upper portion of the merged cavities in the substrate, wherein the plug includes a semiconductor material, as taught by Adusumilli, for the benefit of improving the sealing of the cavity and reduce the heat from resurfacing towards the active devices.
Regarding claim 4: Stamper and Usami and Adusumilli teach the claim limitation of the semiconductor device of claim 2, on which this claim depends, further comprising: 
a dielectric liner (Stamper: [0040]-[0041]: 24b) over sidewalls of the upper portion of the merged cavities in the substrate (Stamper: [0040]-[0041]: merged cavities 24 in substrate 12), 
Stamper as modified by Usami and Adusumilli teaches that the dielectric liner is arranged below the plug (Adusumilli: 28). 
Regarding claim 5: Stamper and Usami and Adusumilli teach the claim limitation of the semiconductor device of claim 4, on which this claim depends
 wherein the dielectric liner (Stamper: [0040]-[0041]: 24b) partially covers a lower portion of the merged cavities in the substrate (Stamper: [0040]-[0041]: merged cavities 24 in substrate 12).
Regarding claim 11: Stamper and Usami and Adusumilli teach the claim limitation of the semiconductor device of claim 5, 
Stamper as modified by Usami and Adusumilli teaches that the thermally conductive layer (Usami: TCF1) in the merged cavities in the substrate is in contact with the substrate (Stamper: 12) through a bottom portion of the merged cavities (Stamper: 24). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US 2019/0013382 A1) in of view of Usami et al. (US 2021/0028082 A1) and Adusumilli et al. (US 2019/0229185 A1) as applied above and further in view of Warabino (US 2012/0223406 A1).
Regarding claim 8: Stamper and Usami and Adusumilli teach the claim limitation of the semiconductor device of claim 5, on which this claim depends,
Stamper does not expressly teach that the thermally conductive layer completely fills up a remaining portion of the merged cavities in the substrate.
 Warabino teaches (e.g., Figs. 1A-6B; first embodiment; and Fig. 7, which is not a different embodiment from Figs1 1A-6B; rather it is an additional step in the manufacturing process) a semiconductor device comprising:
a substrate ([0014]: 10) having at least a merged cavity ([0014]: 12) in the substrate; 
an active region ([0016]: 17) over the merged cavity in the substrate;
a thermally conductive layer ([0015]: 14) in the merged cavity in the substrate.
Warabino further teaches that the thermally conductive layer ([0015]: 14) at least completely fills up a remaining portion of the merged cavity in the substrate ([0014]: 10)
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper as modified by Usami and Udusunilli, the thermally conductive layer completely filling up the remaining portion of the merged cavities in the substrate, as taught by Warabino, for the benefit of increasing the thermal transfer through the conductive layer due to the heat generated by the active devices. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stamper et al. (US 2019/0013382 A1) in of view of Usami et al. (US 2021/0028082 A1) as applied above and further in view of Tsunemi et al. (US 2015/0137238 A1).
Regarding claim 10: Stamper and Usami teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Stamper as modified by Usami does not expressly teach that the metallization layer is connected to a ground terminal. 
Tsunemi teaches (e.g., Fig. 1) a semiconductor device comprising a metallization layer ([0141] and [0143]: 14b).
Tsunemi further teaches that the metallization layer is connected to a ground terminal ([0141] and [0143]: 12d).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Stamper as modified by Usami, the metallization layer connected to a ground terminal, as taught by Tsunemi, for the purpose of improving electrical stability of the device and preventing the build-up of static electricity reducing the chance of overvoltage destruction of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826